IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,721-01


                      EX PARTE MELVIN VEGA MEJIVAR, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-18-300708-A IN THE 403RD DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of possess of child pornography with intent to promote and

sentenced to twenty years’ imprisonment. The Third Court of Appeals affirmed his conviction.

Menjivar v. State, Nos. 03-19-00280-CR and 03-19-00281-CR (Tex. App. – Austin, Sept. 2, 2020).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that a plea agreement for a fifteen-year sentence in this cause, signed by

the trial judge, the prosecutor, applicant, and applicant’s defense counsel, was breached by the trial

judge when she sentenced him to twenty years imprisonment. Applicant has alleged facts that, if

true, might entitle him to relief. Perkins v. Court of Appeals, 738 S.W.2d 276, 283 (Tex. Crim. App.
                                                                                                       2

1987). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order Applicant’s

defense counsel to file an affidavit in response to his claims. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC . art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea agreement was enforceable at the time of his guilty plea, why it was not followed when he pled

guilty, and whether Applicant’s guilty plea was voluntary. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 30, 2021
Do not publish